KCSA PUBLIC RELATIONS WORLDWIDE News Public & Investor Relations, Corporate & Marketing Communications Exhibit 99.2 FOR: MEDIX RESOURCES, INC. CONTACT: John R. Prufeta, President and CEO (212) 697-2509 (212) 681-9817 (fax) jprufeta@cymedix.com KCSA INVESTOR Christine Scandia Stone / Sarah Shepard CONTACTS: (212) 896-1270 / (212) 896-1236 (212) 697-0910 (fax) cstone@kcsa.com / sshepard@kcsa.com FOR IMMEDIATE RELEASE MEDIX RESOURCES CLOSES ON FINANCING PROVIDING $2.5MM FROM A PRIVATE INVESTOR NEW YORK, January 12, 2001 - Medix Resources (AMEX: MXR), the e-health connectivity technology Company, today announced the closing of a private placement of a line of credit for convertible debt with a single undisclosed investor, which will permit Medix to draw down up to $2,500,000 over the next ten months if conditions for the draw-downs are satisfied. Medix drew down $750,000 of the line at the closing. Interest on the funds advanced will be 10% per annum, and the debt will mature on January 10, 2002. Under certain circumstances, at the Company's option, the debt may be paid in shares of the Company's common stock pursuant to a formula based on the then market price of such stock. The debt is convertible at $0.90 per share for the first $750,000 drawdown and $1.00 for the remainder. Future draw-downs are conditioned upon the bid price of the Company's common stock exceeding $1.00 per share, and the effectiveness of a registration statement to permit the investor to sell common stock into which the debt may be converted and which may be issued upon the exercise of warrants issued to the investor in connection with the line of credit. The investor will be issued warrants to purchase up to 1,250,000 shares of Medix common stock, as draw-downs occur. The exercise price for such warrants is $1.75, subject to adjustment in certain circumstances. The funds will be used to support ongoing working capital needs pending a more substantial private equity placement in the near future. Medix Chief Executive Officer, John R. Prufeta commented, "It is extremely gratifying to see continued interest in our Company among investors, despite a difficult capital market for all technology sectorswith e-health no exception.
